Citation Nr: 0009510	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-04 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the claims as not well 
grounded.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 2000, a transcript 
of which is of record.


FINDINGS OF FACT

1.  The service medical records show that the veteran began 
to experience chronic back pain following an 18 to 20 foot 
fall from a parked helicopter during active duty while 
stationed in the Republic of Vietnam.  A Medical Board 
evaluation diagnosed neuritis, left dorsal intercostal nerve, 
9th and 10th, secondary to subluxation costovertebral joint 
and surgical removal.

2.  By a September 1975 rating decision, the RO established 
service connection for neuritis left dorsal intercostal 
nerve, 9th and 10th, secondary to subluxation costovertebral 
joint and surgical removal.

3.  The record shows that the veteran's subsequent complaints 
of back pain have generally been attributed by the VA as due 
to his service-connected neuritis.

4.  A medical statement from the veteran's treating VA 
physician, dated in November 1999, noted that the veteran had 
extensive cervical, thoracic, and lumbar spine degenerative 
diseases, and that the original injury to the spine occurred 
when the veteran fell from a helicopter in Vietnam.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a low back disorder and a cervical spine disorder are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The service medical records show that 
the veteran was treated during service for complaints of back 
pain.  As noted on a February 1975 Medical Evaluation Board 
report, the onset of the veteran's back pain was in January 
1969, while stationed in the Republic of Vietnam.  The 
veteran jumped about 18 to 20 feet down from a parked 
helicopter during a rocket attack.  He landed on his feet, 
rolled over two times, and ran for cover.  The next morning 
he had severe pain in the thoracic spine on the left side 
with swelling locally noted.  X-rays apparently did not 
reveal any abnormalities.  It was noted that the veteran had 
persistent pain with exacerbation noted with or without 
activity.  The wrong move or with pivoting resulted in sharp 
pain in the thoracic area over the 9th rib.  Occasionally he 
experienced radiation up to his neck with stiffness and 
numbness down the left 5th finger.  Some low back pain was 
also noted to be present.  Repeat X-rays of the dorsal spine 
conducted in November 1973 showed a subluxated 10th rib.  A 
costotransversectomy was subsequently performed on the left 
9th and 10th ribs in June 1974.  While the wounds apparently 
healed well, the veteran developed an intercostal neuritis, 
among other things.  The veteran was given several injections 
with Xylocaine, Depo-Medrol, with no relief.  It was further 
noted that the veteran's back pain was noted over the 9th rib 
posteriorly with deep palpation, twisting, and bending.  
Heavy work also increased the pain which radiated around his 
chest.  Following examination, the veteran was diagnosed with 
neuritis, left dorsal intercostal nerve, 9th and 10th, 
secondary to subluxation costovertebral joint and surgical 
removal.  Moreover, it was noted that the veteran's 
persistent back pain made him unable to perform in aircraft 
maintenance - which was his assigned duty in the military.

The veteran's DD Form 214 shows that he was discharged by 
reason of a physical disability with entitlement to severance 
pay.

In May 1975, the veteran submitted a VA Form 21-526e. 
Application for Compensation or Pension at Separation from 
Service, in which he claimed entitled to service connection 
for, among other things, a back injury incurred in January 
1969.  

The veteran underwent a VA medical examination in July 1975 
which diagnosed, in part, low thoracic and lumbar pain 
status-post surgery.  

By a September 1975 rating decision, service connection was 
granted for neuritis left dorsal intercostal nerve, 9th and 
10th, secondary to subluxation costovertebral joint and 
surgical removal.  A 10 percent disability rating was 
assigned, effective April 24, 1975.  The rating decision 
indicates that the service-connected neuritis was based upon 
the veteran's complaints of back pain.

The record shows that the veteran's subsequent complaints of 
back pain have generally been attributed by the VA as due to 
his service-connected neuritis.  For example, the veteran was 
hospitalized at a VA facility from July to October 1975, in 
part due to complaints of back pain.  Discharge diagnoses 
included chronic back thoracic pain, questionable etiology.  
Thereafter, the veteran was granted a temporary total rating, 
effective July 1, 1975, for hospitalization due to residuals 
of dorsal spine injury with "PO" intercostal neuritis.  The 
10 percent rating was resumed November 1, 1975.  

Similarly, the veteran had another hospitalization at a VA 
hospitalization because of chronic mid-thoracic back pain 
from November 1978 to January 1979.  Discharge diagnoses 
included chronic thoracic back pain.  Thereafter, the veteran 
was granted another temporary total rating based upon the 
need for hospitalization due to neuritis, effective November 
21, 1978.  The 10 percent rating was resumed, March 1, 1979.  
Furthermore, it is noted that the issue identified on this 
rating decision was "[e]valuation of service-connected back 
condition."

By a June 1995 rating decision, the RO granted a separate 
rating of 10 percent for status post costotransversectomy 9th 
and 10th ribs, and confirmed and continued the 10 percent 
rating for neuritis of the left dorsal intercostal nerve.  

In a February 1997 statement, the veteran requested VA 
benefits for, among other things, a lower back problem, neck, 
and spine disability.

Various VA medical records are on file concerning the veteran 
which show, among other things, treatment for low back pain 
and a cervical spine disorder.  For example, records from 
December 1995 note that a CT scan of the lumbosacral spine 
showed disc "bulging" at L3-S1, with spinal stenosis at L3-
5.  A January 1996 MRI of the lumbar spine showed the lumbar 
disc spaces to be relatively well preserved, without evidence 
of disc herniation.  However, there was a slight bulging of 
the L3-4 disc.  With respect to the cervical spine, it is 
noted that a January 1997 MRI of the cervical spine revealed 
central posterior disc herniation at C4-5 with associated 
spinal cord compression and suspicion of mild myelomalacia; 
mild central posterior disc herniation at C3-4, without 
significant compression; and congenitally somewhat small 
cervical spinal canal.  In November 1997, the veteran 
underwent anterior neck surgery involving C4-5 carpectomy, 
C4-5, C5-6, and C6-7 foraminotomies and fusion with bone 
graft.

In the January 1998 rating decision, the RO denied service 
connection for a low back disorder and a cervical spine 
disorder as not well grounded.  Among other things, the RO 
indicated that it was considering the low back claim as 
degenerative changes of the lumbar spine, and that this was 
viewed as a separate condition from the service-connected 
neuritis.

The veteran appealed the denial of his low back and cervical 
spine claims to the Board.

The additional evidence added to the file includes a November 
1999 statement from the veteran's VA treating physician.  In 
this statement, the physician noted that he had been 
evaluating and treating the veteran since 1995 for extensive 
cervical, thoracic, and lumbar spine degenerative diseases 
with associated severe chronic pain syndrome.  Furthermore, 
the physician stated that the original injury to the 
veteran's spine occurred when he (the veteran) fell from a 
helicopter during combat conditions while serving in the 
military in Vietnam.

At his February 2000 personal hearing, the veteran testified 
about the injury he sustained when he fell from the 
helicopter while serving on active duty in the Republic of 
Vietnam.  He testified that he had experienced continuous 
back pain since that injury, and described the treatment he 
had received for these problems.  

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the Board finds that the 
veteran's claims of entitlement to service connection for a 
low back disorder and cervical spine disorder are well 
grounded.  

As a general rule, the truthfulness of evidence is presumed 
in determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Here, the evidence clearly shows that 
the veteran was injured when he fell 18 to 20 feet from a 
parked helicopter while serving on active duty in the 
Republic of Vietnam.  There is also competent medical 
evidence which diagnoses the veteran as having a current low 
back disorder and a current cervical spine disorder.  
Finally, the November 1999 statement from the veteran's VA 
treating physician that the original injury to the veteran's 
spine occurred when he fell from the helicopter in Vietnam 
provides the requisite medical nexus in the instant case.  
Thus, these claims are well grounded.  Caluza at 506.

Adjudication of the veteran's claims of service connection 
for a low back disorder and a cervical spine disorder does 
not end with the finding that these claims are well-grounded.  
Once a claim is found to be well-grounded, the presumption 
that the evidence is credible and entitled to full weight no 
longer applies.  In the adjudication that follows, the Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.

Because the low back and cervical spine claims are well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a).  
Here, for the reasons stated in the REMAND portion of this 
decision, the Board finds that additional development is 
necessary for a full a fair determination of the veteran's 
claim.


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for a cervical 
spine disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In the instant case, the Board finds that the evidence is not 
clear as to what is the actual pathology of the veteran's low 
back pain and his cervical spine disorder.  As noted above, 
during service the veteran's back problems resulting from the 
helicopter fall were attributed to neuritis, left dorsal 
intercostal nerve, 9th and 10th, secondary to subluxation 
costovertebral joint and surgical removal.  However, the 
November 1999 statement from the veteran's VA treating 
physician opines that the veteran has since developed 
degenerative disease of the thoracic, lumbar, and cervical 
spines due to this in-service injury.  Although the VA 
physician stated that he had been treating the veteran since 
1995, it does not appear that he reviewed the veteran's 
service medical records prior to making his opinion.  Thus, 
it is not entirely clear whether the veteran's degenerative 
disease of the lumbar and cervical spine can be reasonably 
disassociated from the service-connected neuritis. The 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, the Board concludes that additional 
development is necessary in order to determine the exact 
pathology of the veteran's low back and cervical spine 
problems, and whether these problems can be reasonably 
disassociated from the service-connected neuritis.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
and cervical spine problems.  After 
securing the necessary release, the RO 
should obtain those records that are not 
on file.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination(s) to determine the nature 
and pathology of his low back and 
cervical spine problems.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must express 
an opinion as to whether any low back or 
cervical spine disorder diagnosed may be 
reasonably disassociated from the 
veteran's service-connected neuritis.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



